DETAILED ACTION
This office action is in response to the amendments/remarks filed on 07/30/2021. Claims 1, 5-23 are pending; claim 1, 5-15, 17-18 have been amended; claims 19-23 are added.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The previous objection to the drawing have been withdrawn in light of the replacement sheets submitted on 07/30/2021 and remarks on pages 10-11.
The previous objection to abstract has been withdrawn in light of the amendment to abstract. 
The previous claims objections have been withdrawn in light of the amendment to claims 2-4, 8-18.
The previous claim rejections under 35 USC 112 (b) has been withdrawn in light of claim 3 is canceled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Angleocci on 08/12/2021.

The application has been amended as follows: 

Claim 1, line 14 recites “planetary carrier is stationary” has been amended as --planetary carrier is permanently stationary--
Claim 19, line 14 recites “carrier is stationary” has been amended as --carrier is permanently stationary--
Claim 22, line 14 recites “planetary carrier is stationary” has been amended as --planetary carrier is permanently stationary--

Allowable Subject Matter
Claims 1, 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination neither discloses nor renders obvious an axle center transmission for transmitting a driving torque from a drive device to two half shafts of an axle of a vehicle; specifically, “planetary carrier is permanently stationary and wherein the coupling apparatus is switchable into a neutral position in which it neither rotationally fixedly couples the second annulus gear to the first annulus gear nor fixes it in a stationary manner” and in combination with the remaining structure of claim 1. 

The prior art of record alone or in combination neither discloses nor renders obvious An axle center transmission for transmitting a driving torque from a drive device to two half shafts of an axle of a vehicle; specifically, “wherein at least one lubricant passage is formed in the first planet carrier to conduct lubricant axially into the region between the first gear and the second gear” and in combination with the remaining structure of claim 19.

The prior art of record alone or in combination neither discloses nor renders obvious  the axle center transmission for transmitting a driving torque from a drive device to two half shafts of an axle of a vehicle; specifically, “wherein the second sun gear and the first annulus gear are coupled via a connection section in which at least one lubricant conduit is formed through which lubricant can move from the first gear to the second gear” and in combination with the remaining structure of claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gluckler (US 2020/0262293) discloses drive axle having at least two planetary gear sets having switchable coupling see at least Fig.1.
Iuchi (US 20170204942) discloses transmission having two planetary gear sets having carrier connects to stationary member, sun of both planetary gear sets that connects to shifting element see at least Fig.4.
Mori (US 3811343) discloses switchable coupling (b2, b3); at least two planetary gear set; wherein carrier of the planetary gear set connects to output, and other carrier connects to brake see at least Fig.6. Fig.1 discloses switchable coupling b3 and c1 having carrier is stationary. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659